UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to HIGH PERFORMANCE BEVERAGES COMPANY (Exact name of small business issuer as specified in its charter) Nevada 000-54973 27-3566307 (State or other jurisdiction of incorporation ororganization) (Commission file number) (IRS Employer IdentificationNumber) 5137 E. Armor St., Cave Creek, AZ 85331 (Address of principal executive office) (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: 257,612,770 shares of Common Stock as of June23,2014. HIGH PERFORMANCE BEVERAGES COMPANY FORM 10-Q April 30, 2014 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. OtherInformation 31 Item 6. Exhibits and Reports on Form 8-K 31 SIGNATURES 32 PART I - FINANCIAL INFORMATION Item 1. Financial Statements HIGH PERFORMANCE BEVERAGES COMPANY (Formerly Dethrone Royalty Holdings, Inc.) BALANCE SHEETS April 30, July 31, 2013 (restated) ASSETS Current Assets Cash $ Inventory - Deferred loan costs - $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Accrued expenses $ $ Convertible notes payable, net of discount of $85,759 and 0, respectively Derivative liability Total CurrentLiabilities Total Liabilities Commitments and contingencies (Note 6) - - Stockholders’ (Deficit) Preferred stock: $0.001 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.001 par value; 500,000,000 shares authorized; 186,261,035 and 103,970,000 shares issued and outstanding at April 30, 2014 and July 31, 2013, respectively Stock subscriptions payable Additional Paid-in Capital Retained earnings from discontinued operations Accumulated deficit ) ) Total Stockholders’ (Deficit) ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements 3 HIGH PERFORMANCE BEVERAGES COMPANY (Formerly Dethrone Royalty Holdings, Inc.) STATEMENTS OF OPERATIONS Three months ended April 30, Nine months ended April 30, (restated) (restated) REVENUES $ - $ $ $ COST OF GOOD SOLD GROSS INCOME / (LOSS) ) ) OPERATING EXPENSES General and administrative Marketing Product development - - Compensation TOTAL OPERATING EXPENSES OTHER (INCOME) EXPENSE Interest expense Change in fair value of derivative liability ) Total Other (Income ) Expenses ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of these financial statements 4 HIGH PERFORMANCE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED APRIL 30, 2 (restated) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Amortization of deferred financing costs Amortization of debt discount - Change in derivative liability Changes in assets and liabilities: Accounts receivable - ) Inventory ) Accrued expenses Cash Flows Provided by (Used in) Operating Activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES - - CASH FLOWS FROMFINANCING ACTIVITIES Proceeds from convertible notes payable Sales of common stock - Cash Flows Provided by Financing Activities NET INCREASEIN CASH Cash, beginning of period - Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Conversion of convertible notes payable $ $ - Shares issued for loan origination costs $ The accompanying notes are an integral part of these financial statements 5 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 1 - BASIS OF PRESENTATION AND ACCOUNTING POLICIES Interim financial statements The accompanying unaudited interim financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission set forth in Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Unaudited interim results are not necessarily indicative of the results for the full fiscal year.These financial statements should be read in conjunction with the financial statements of the Company for the fiscal year ended July 31, 2013 and notes thereto contained in the Company’s Annual Report on Form 10-K. Share-Based Compensation The Company issues stock-based compensation awards to contractors, vendors and for marketing purposes. This compensation is generally in the form of restricted shares of common stock. The Company measures and recognizes compensation expense for all stock-based awards based on the awards' fair value which is generally the quoted market value of common shares on the date that the contract mandating the award issuance is executed. The Company recognizes the expense on a straight-line basis over the service period of the related contract. However, if shares of common stock are issued as of the inception of a contract period and the Company does not have the right to recover any of the shares for nonperformance, the entire expense is recognized at the inception date of the contract. Basic and Diluted Loss Per Common Share Net loss per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification. Basic and diluted net income per common share has been calculated by dividing the net income for the period by the basic and diluted weighted average number of common shares outstanding assuming that the Company incorporated as of the beginning of the first period presented. There were no dilutive shares outstanding at April 30, 2014 or 2013.Issuable common stock is not included in the calculation of basic or diluted weighted average number of common shares outstanding because including these shares would be antidilutive. Discontinued Operations In accordance with ASC 205-20, Presentation of Financial Statements-Discontinued Operations (“ASC 205-20”), the Company reported the results of its commercial cleaning services as a discontinued operation. The results of operations of business dispositions aresegregated from continuing operations and reflected as discontinued operations in current and prior periods. The application of the principle is discussed in Note 5, Discontinued Operations. Recently Issued Accounting Standards There were no new accounting pronouncements that had a significant impact on the Company’s operating results or financial position. 6 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 2 - GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As reflected in the accompanying financial statements, the Company had negative working capital and a net stockholders’ deficit at April 30, 2014 and had no committed source of debt or equity financing. While the Company is emphasizing a new product line involving the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the trade name, Throwdown, there are uncertainties as to whether the Company will obtain sufficient financing to introduce and distribute the planned product or, if distributed, there will be sufficient market demand for the products. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 - CONVERTIBLE NOTES PAYABLE Convertible notes payable consists of the following: April 30, July 31, Description On November 15, 2012, the Company entered into a Senior Secured Promissory Note (the “Note”) with an unaffiliated party (the “Third Party”) under which the Company received a one-year loan with a principal balance of $100,000. The loan bears interest at 20% per annum with interest payments due quarterly. In addition, the Company issued 2,500,000 shares of restricted common stock to the lender and Mr. Holley and McBride pledged their 56,250,000 shares of the Company’s common stock as collateral and transferred 1,000,000 shares of free trading shares to the lender. If the Company goes into default of the provisions of the loan, it becomes convertible into the Company’s common stock at a price of $0.001 per share (100 million shares). If an event of default occurs, the lender will have the ability of becoming the controlling shareholder of the Company. The Company recorded deferred financing costs of $560,000 in connection with these transfers.The deferred financing costs is being amortized to interest expense over the term of the loan or twelve months. The company reflected amortization on the deferred financing costs in the amount of $148,111 for the three months ended April 30, 2014, which is reflected in the statement of operations.On June 20, 2013, the Company and the Third party entered into an Amended and Restated Senior Secured Convertible Promissory Note (the “Amended Note”) which amended certain terms of the Note. Pursuant to the Amended Note, the Company’s repayment of the principal balance of the Amended Note is secured by all the assets of the Company. In addition, the provisions of the Note whereby Mssrs. Holley and McBride pledged 56,250,000 of their shares of common stock of the Company were removed. $ $ 7 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On February 27, 2013, the Company entered into a $335,000 convertible loan agreement. The agreement provides for a $35,000 original issue discount. The lender, at its discretion, may provide funds up to $300,000 to the Company. It provided $60,000 at the closing of the agreement on April 30, 2013. All loans under the agreement are payable in full one year after the funds are issued together with a prorated portion of the original issue discount. All amounts outstanding under the agreement become convertible, at the lender’s discretion, into shares of the Company’s common stock starting 180 days from the execution date of the agreement. The conversion rate per share is the lower of (i) $0.044 or (ii) 60% of the lowest trade price during the 25 trading days prior to a conversion notice. The lender has agreed that it will not execute any short trades and, at no time, will hold more than 4.9% of the Company’s outstanding common stock. If the Company repays all amounts outstanding under the agreement within 90 days of the execution date, there will be no interest amounts due. If it does not pay all amounts due within 90 days of the execution date, it cannot make any other prepayments of the amounts outstanding without the consent of the lender. In addition, there will be a one-time interest charge of 12% of the amounts outstanding. The Company must also register all shares that are issuable under the agreement in any Registration Statement that it files with the SEC for any purpose. On April 30, 2013, the Company sold an 18% Senior Convertible Debenture in the principal amount of $60,000 (the “Debenture”). The Debenture matures on April 30, 2014 and has an interest rate of 18% per annum payable monthly and on each conversion date. The conversion price of the Debenture is 65% of the average of the lowest three closing bid prices of the Common Stock for the twenty trading days immediately prior to the conversion date. Upon an Event of Default (as defined in the Debenture), the outstanding principal amount of the Debenture plus accrued but unpaid interest, liquidated damages and other amounts owing on the Debenture through the date of the acceleration shall become at the Debenture holder’s election immediately due and payable in cash at the Mandatory Default Amount (as defined in the Debenture). Commencing five days after the occurrence of an Event of Default that results in the eventual acceleration of the Debenture, the interest rate on the Debenture shall accrue at an interest rate equal to the lesser of 22% per annum or the maximum rate permitted under applicable law. In connection with the sale of the Debenture, on April 30, 2013 (the “Initial Exercise Date”) the Company issued the purchaser of the Debenture a warrant to purchase 3,726,708 shares of the Company’s common stock at an exercise price of $.03 per share (subject to adjustment as provided in the debenture). The Warrant is exercisable on a cashless basis (as provided in the Warrant) and as a result there is no assurance that any part of the Warrant will be exercised for cash. The warrant terminates three years from the Initial Exercise Date and on such date the Warrant shall be automatically exercised via cashless exercise. The fair market value of the warrant was $50,777 on the date of issuance. 8 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On October 10, 2013, Dethrone Royalty Holdings, Inc. (the “Company”), entered into a securities purchase agreement (the “SPA”) with an investor (“Investor”), pursuant to which the Investor purchased a master promissory note (the “Master Note”) with a principal balance of $48,000 for a purchase price of $40,000 at an original issuance discount of $4,000.The Company also agreed to pay $4,000 worth of legal, accounting and due diligence costs to the Investor. Pursuant to the Master Note, the Investor has the right, solely in the Investor’s discretion, to subsequently purchase up to eight (8) additional promissory notes (each, an “Additional Note”, the Master Note and each Additional Note collectively, the “Notes”), at any time from the date of issuance of the Master Note until October 10, 2014.Each Additional Note shall have a principal balance of $22,000 and shall have a purchase price of $20,000, at an original issue discount of $2,000. Pursuant to the Master Note, if the Company repays the entire balance of each Note prior to the Prepayment Opportunity Date (as defined in the Master Note), the Company shall pay an interest rate equal to 0% per annum.If the Company does not repay the entire balance of each Note prior to the Prepayment Opportunity Date (as defined in the Master Note) each Note shall have a one-time interest charge equal to 12% , applied to the outstanding balance of each note. Each Note is convertible, at any time after the date six months from the Purchase Price Date (as defined in the Master Note), into shares of the Company’s common stock at an exercise price equal to (i) the outstanding balance divided by (ii) 60% of the lowest intra-day trade price in the twenty-five (25) trading days immediately preceding the conversion, subject to certain adjustment as further described in the Master Note (the “Conversion Price”). In connection with the SPA and the issuance of the Master Note, the Company issued to the Investor, warrants to purchase shares of the Company’s common stock (the “Warrant”) at an exercise price equal to the Conversion Price.The Warrant has a term of five years.The warrant provides for both cash and cashless exercise. The fair value of the warrant on the date of issuance was $295,273. - 8% Convertible Note, dated August 26, 2013, in the principal amount of $42,500 (the “Note”) pursuant to a Securities Purchase Agreement. The Note matures on May 21, 2014 and has an interest rate of 8% per annum until the Note becomes due. Any amount of principal or interest on the Note which is not paid when due shall bear interest at the rate of 22% per annum from the due date thereof. The Note may be converted into common stock of the Company at any time beginning on the 180thday of the date of the Note. However, the Note shall not be converted if the conversion would result in beneficial ownership by the holder of the Note and its affiliates to own more than 9.99% of the outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. If the Company fails to pay the principal hereof or interest thereon when due at the maturity date, the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the Default Sum (as defined in the Note). If the Company fails to issue common stock of the Company upon exercise of the Note, the Note shall become immediately due and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount equal to the Default Sum multiplied by two. Upon any other Event of Default (as defined in the Note), the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the greater of (i) 150% times the Default Sum or (ii) the “parity value” (as defined in the Note) of the Default Sum to be prepaid. - 9 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On October 1, 2013, the Company, sold an 8% Convertible Note in the principal amount of $32,500 (the “Note”) pursuant to a Securities Purchase Agreement. The Note matures on June 19, 2014 and has an interest rate of 8% per annum until the Note becomes due. Any amount of principal or interest on the Note which is not paid when due shall bear interest at the rate of 22% per annum from the due date thereof. The Note may be converted into common stock of the Company at any time beginning on the 180th day of the date of the Note. However, the Note shall not be converted if the conversion would result in beneficial ownership by the holder of the Note and its affiliates to own more than 9.99% of the outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. If the Company fails to pay the principal hereof or interest thereon when due at the maturity date, the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the Default Sum (as defined in the Note). If the Company fails to issue common stock of the Company upon exercise of the Note, the Note shall become immediately due and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount equal to the Default Sum multiplied by two. Upon any other Event of Default (as defined in the Note), the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the greater of (i) 150% times the Default Sum or (ii) the “parity value” (as defined in the Note) of the Default Sum to be prepaid. - On January 22, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold an Original Issue Discount Convertible Promissory Note in the principal amount of $75,000, dated January 8, 2014 (the “Note”) for cash consideration of $50,000. The Note matures on July 8, 2014 (“Maturity Date”) and all overdue principal will entail a late fee at the rate of 22% per annum. The Company may prepay the Note for $100,000 at any time prior to the Maturity Date. The Note may be converted into common stock of the Company at any time after the Maturity Date at a fixed price of $0.0001 per share. However, if the stock price of the Company loses the bid at any time before the Maturity Date, the conversion price shall be $0.00001 per share. The Note shall not be converted to the extent that such conversion would result in beneficial ownership by the holder and its affiliates to own more than 4.99% of the issued and outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. - On February 14, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold an Original Issue Discount Convertible Promissory Note in the principal amount of $75,000, dated February 11, 2014 (the “Note”) for cash consideration of $50,000. The Note matures on August 11, 2014 (“Maturity Date”) and all overdue principal will entail a late fee at the rate of 22% per annum. The Company may prepay the Note for $75,000 at any time prior to May 11, 2014. The Note may be converted into common stock of the Company at any time after the Maturity Date at a fixed price of $0.0001 per share. However, if the stock price of the Company loses the bid, loses DTC eligibility, or gets “chilled for deposit” at any time before the Maturity Date, the conversion price shall be $0.00001 per share. The Note shall not be converted to the extent that such conversion would result in beneficial ownership by the holder and its affiliates to own more than 4.99% of the issued and outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. - 10 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On March 6, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold a 10% Convertible Redeemable Note in the principal amount of $22,000 (the “Note”) pursuant to a Securities Purchase Agreement.The Note matures on February 28, 2015 and has an interest rate of 10% per annum. The Note may be converted into common stock of the Company at any time beginning on the 180th day of the date of the Note at a price equal to 50% of the lowest closing bid priceof the common stock as reported on OTCQB, for the fifteenpriortrading days. In the event the Company experiences a DTC “Chill” on its shares, the conversion price shall be decreased to 40% instead of 50% while that “Chill” is in effect. - On March 25, 2014, the Company sold a note with a principal balance of $75,000 for a purchase price of $50,000 at an original issuance discount of $25,000(the “March 2014 Note”).The March 2014 Note matures on September 25, 2014. - On March 31, 2014, the Company sold a note with a principal balance of $42,000 for a purchase price of $30,000.The note is due on September 30, 2014.Interest accrues at the rate of 15% per annum, compounding daily.At any time from the date hereof until no payment and/or repayment of funds due to the holder of the March 2014 Note, all principal, accrued but unpaid interest and all other payments due under the March 2014 Note shall be convertible into shares of common stock of the Company, at a conversion price of $.0001 at the option of the Holder, in whole at any time and from time to time. - On April 1, 2014, the Company sold a note with a principal balance of $21,000 for a purchase price of $15,000.The note is due on October 1, 2014.Interest accrues at the rate of 15% per annum, compounding daily.At any time from the date hereof until no payment and/or repayment of funds due to the holder of the April 2014 Note, all principal, accrued but unpaid interest and all other payments due under the April 2014 Note shall be convertible into shares of common stock of the Company, at a conversion price of $.0001 at the option of the Holder, in whole at any time and from time to time. - Original issue discount ) - Beneficial conversion feature ) - Less: Amortization of discounts - Total convertible notes payable $ $ NOTE 4 - DERIVATIVE LIABILITY The convertible notes payable each contain a variable conversion feature (the Variable Conversion Feature) that gives rise to a derivative liability. We have measured this derivative at fair value and recognized the derivative value as a current liability and recorded the derivative value on our consolidated balance sheet. The derivative is valued primarily using models based on unobservable inputs that are supported by little to no market activity. These inputs represent management’s best estimate of what market participants would use in pricing the liability at the measurement date and thus are classified as Level 3. Changes in the fair values of the derivative are recognized in earnings in the current period. During the year ended July 31, 2013, the Company recorded a derivative liability of $235,165 related to the variable conversion feature of several convertible notes payable and recognized a change in the derivative liability of $7,265. At July 31, 2013, derivative liability was $242,430. Convertible notes payable issued and converted during the nine months ended April 30, 2014 and changes in volatility and interest rates resulted in an increase in the derivative liability of $538,418. The increase (decrease) in derivative liability during the three and nine months ended April 30, 2014 was ($118,502) and $538,418, respectively, resulting in a balance of $780,848 as of April 30, 2014. 11 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 5 - EQUITY In February 2014, the Company issued 1,000,000 shares of its $0.001 par value common stock to a consultant for services rendered.The fair market value of the common stock on the date of issuance was $11,400. In March 2014, the Company issued 5,000,000 shares its $0.001 par value common stock to two consultants for services rendered.The fair market value of the common stock on the date of issuance was $24,800. In March 2014, note holders exercised their right to convert $52,600 in principal into 22,378,432 shares of the Company’s $0.001 par value common stock. In April 2014, note holders exercised their right to convert $33,265 in principal into 22,300,000 shares of the Company’s $0.001 par value common stock. NOTE 6 - COMMITMENTS AND CONTINGENCIES In April 2012, the Company entered into an exclusive license agreement with Dethrone Royalty, Inc. giving the Company the right to use the Dethrone Trademark worldwide in connection with the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the Trade Name, Dethrone Beverages. The License Agreement with Dethrone Royalty, Inc. is for five years and requires payments as follows: Year Royalty 1 12% of Gross Profit 2 $50,000 plus 8% of Gross Profit 3 $100,000 or 6% of Gross profit, whichever is higher 4 $150,000 or 6% of Gross profit, whichever is higher 5 $200,000 or 6% of Gross profit, whichever is higher The License Agreement with Dethrone Royalty, Inc. specifies minimum levels of sales which, if not attained by the Company, gives Dethrone Royalty, Inc. the right to terminate the License Agreement. These minimums are as follows: Year Minimum Sales 1 $ -0- 2 $ 3 $ 4 $ 5 $ The License Agreement with Dethrone Royalty, Inc. also requires the Company to maintain various liability insurance coverage. In October 2013, the License Agreement with Dethrone Royalty, Inc, was terminated. 12 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 6 - COMMITMENTS AND CONTINGENCIES (cont’d) On October 10, 2013, Dethrone Royalty Holdings, Inc. (the “Company”), entered into a license agreement (“License Agreement”) with Throwdown Industries Holdings, LLC, a Delaware limited liability company (“Licensor”), pursuant to which the Licensor granted an exclusive, non-sublicenseable and non-assignable right to the Company to use its trademarks and other intellectual properties (“Trademarks”) solely in connection with the development, manufacture, distribution, marketing and sale of sports performance drinks within the United States and Canada (the “License”) as well as a one-time right of first refusal to license other types of beverages. The Company’s rights under the License Agreement are contingent upon Licensor’s prior written approval of any sports performance drinks developed or proposed by the Company to contain any of the Trademarks (“Licensed Products”). In consideration for the License, the Company shall pay ten percent (10%) of the net revenue generated by all sales and other transfers of the Licensed Products during the term of the License Agreement. Notwithstanding the foregoing, the Company shall pay the minimum royalties as set forth below: Minimum Minimum Time Period: Net Revenue Quarterly Payments (a) Effective Date through 12/31/13 N/A (b) 01/01/14 through 12/31/14 (c) 01/01/15 through 12/31/15 (d) 01/01/16 through 12/31/16 * 2015 minimum Net Revenue shall be the greater of 120% of the actual 2014 Net Revenue or $1,600,000.00. *** 2016 Minimum Net Revenue shall be the greater of 110% of the actual 2015 Net Revenue or $2,500,000.00. During any Extension Term and beyond 2016, the annual Minimum Net Revenue shall be at least 105% greater than the previous year. In addition to the cash payment, the Company will also issue 5,437,603 shares of its common stock to the Licensor. During each quarter of the term of the Agreement, the Licensor shall have the option to convert a portion or all of the greater of the minimum quarterly payments or the actual earned royalties into shares of stock of the Company at an exercise price equal to the lesser of $0.03 per share or the VWAP for the ten (10) trading days prior to the end of the respective quarter during the term. During the term of the License Agreement, the Licensor will not grant any license that will enable any third party to directly compete with the Company by selling other sports performance drinks within the United States and Canada. The License Agreement has an initial term of three (3) years and is automatically extended for one (1) additional three (3) year period unless either party elects not to extend the term. In the event the Licensor creates an independent and formal relationship with one of the Company’s athlete endorsers, the Licensor agrees to pay the Company twenty five percent (25%) of any compensation paid to the athlete endorser for athlete endorser participation. 13 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 6 - COMMITMENTS AND CONTINGENCIES (cont’d) Either party may terminate the License Agreement upon thirty (30) days written notice if the other party is in material breach of the License Agreement and fails to cure or take reasonable steps to cure the breach within the given time period in accordance with the License Agreement. In addition, the Licensor has the right to terminate the License Agreement immediately upon occurrence of certain events pursuant to the License Agreement. On October 14, 2013, the licensor in this licensing agreement sent a notice of termination of this license agreement wherein it purposed to terminate this license agreement and demanded licensing fees of $475,000. The Company has asserted that the licensor has repudiated the license agreement and demanded damages of $850,000. This issue has not progressed passed this point and the Company is currently awaiting service of a complaint. On May 8, 2014, the licensor in this licensing agreement and the Company entered into a mutual settlement and release agreement (the Settlement Agreement), which called for the Company to pay the licensor a total of $55,000 in three installments, the first of which is in the amount of $5,000 and was paid upon execution of the Settlement Agreement, $10,000 45 days after exectution and $40,000 90 days after execution. Additionally, the Company is involved in a dispute with Overtime Marketing, SE, LLC and Overtime Marketing, LLC (“Potential Plaintiffs”) with which it had signed an agreement for marketing services. Potential plaintiffs have sent Company a demand letter seeking payment in the amount of $4,814,500 arising from an alleged breach of a term sheet that provided for the Company to compensate plaintiffs with up to 5,000,000 shares of its restricted common stock in exchange for certain marketing services. Settlement negotiations with potential plaintiffs are in process and Company legal counsel is unable at this time to estimate any potential liability of the Company resulting from this dispute. The Company is currently awaiting service of a complaint. No liability has been accrued as a result of this dispute. NOTE 7 - SUBSEQUENT EVENTS In May 2014, note holders exercised their right to convert $88,005 in principal into 91,791,735 shares of the Company’s $0.001 par value common stock. In June 2014, a note holder exercised their right to convert $6,350 in principal into 12,700,000 shares of the Company’s $0.001 par value common stock. On May 8, 2014, the Company and Dethrone Royalty, Inc. (Dethrone), a former licensor to the Company, entered into a mutual settlement and release agreement (the Settlement Agreement), which called for the Company to pay Dethrone a total of $55,000 in three installments, the first of which is in the amount of $5,000 and was paid upon execution of the Settlement Agreement, $10,000 45 days after execution and $40,000 90 days after execution. On May 7, 2014, the Company received a $20,000 advance under the Master Note dated October 10, 2013. On June 3, 2014, the Company sold an Convertible Promissory Note in the principal amount of $10,000, dated June 3, 2014 (the “Note”) for cash consideration of $10,000. The Note bears interest at 8% per annum and matures on June 2, 2015 (“Maturity Date”). The Note is convertible at the greater of 50% of the lowest trading price of the Company’s common stock during the five trading days prior to conversion or $0.0001 per share. On June 4, 2014, the Company entered into agreement to sell $11,600 in future accounts receivable (the Purchased Amount) for a purchase price of $8,000.The Company received proceeds of $6,900, after deducting transaction fees.The Company is repaying the Purchased Amount at the rate of $97 per day. On June 5, 2014, the Company received a $20,000 advance under the Master Note dated October 10, 2013. 14 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 7 - SUBSEQUENT EVENTS (cont’d) On June 6, 2014, the Company sold a Convertible Promissory Note in the principal amount of $60,000, dated June 6, 2014 (the “Note”) for cash consideration of $60,000. The Note bears interest at 8% per annum and matures on June 5, 2015 (“Maturity Date”).The Note is convertible at the lesser of $0.008 or 60% of the lowest trading price of the Company’s common stock during the five trading days prior to conversion.The Company received $59,400 after deducting fees. Management has evaluated subsequent events through June 23, 2014 the date which these restated financial statements were available to be issued. NOTE 8 – RESTATEMENT On March 21, 2014, in the process of preparing its quarterly report on Form 10-Q for the quarter ended April 30, 2014, the Company’s management became aware that the Company’s financial statements in the annual report for the year ended July 31, 2012 erroneously did not give effect to shareholder advances for the payment of accounting fees and improperly treated shares issued for services as a liability as opposed to equity.In addition, the Company determined that during the fiscal year ended July 31, 2013, it had (1) erroneously excluded from the derivative liability valuation a contract entered into late in the fiscal year that allowed for the settlement of the Company’s financial obligations under the contract in the Company’s common stock, based upon the price of the Company’s stock at the time of settlement; and, (2) excluded the value of common stock to be issued for services performed from the financial statements resulting in an understatement of compensation expense. 15 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the three months ended October 31, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ $ - $ Accounts receivable, net - - - Inventory - Deferred loan costs - Total current assets - Total assets $ $ - $ Liabilities Accrued expenses $ $ $ Senior secured convertible note payable - Derivative Liability Total current liabilities Total liabilities Stockholders' deficit: Common stock ) Stock subscription payable ) Additional paid in capital Retained earnings from discontinued operations - Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) Total liabilities and stockholders' deficit $ $ - $ 16 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ $ - $ Cost of goods sold - Gross profit ) - ) Operating expenses General, administrative and other 4 Marketing (1 ) Compensation - Total Operating Expenses 3 Loss from continuing operations ) (3 ) ) Other income (expense) Change in derivative liability Interest expense - Total Other (Income) Expense Net loss $ ) $ ) $ ) Net loss per common share $ ) $ ) $ ) 17 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the year ended July 31, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ $ - $ Accounts receivable, net - - - Inventory - Deferred loan costs - Total current assets - Total assets $ $ - $ Liabilities and Stockholders’ Deficit Liabilities: Accrued expenses $ $ $ Convertible notes payable, net - Derivative liability - Total current liabilities Total liabilities Stockholders' deficit: Common stock 108,970 ) 103,970 Stock subscription payable ) Additional paid in capital Retained earnings from discontinued operations - Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) Total liabilities and stockholders' deficit $ $ - $ 18 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenues $ $ - $ Cost of goods sold - Gross profit - Operating expenses General, administrative and other ) Marketing - Product development - Compensation Total Operating Expenses Other expense Interest expense - Change in derivative liability - Loss from continuing operations ) ) ) Discontinued operations, net - - - Net loss $ ) $ ) $ ) Net loss per common share $ ) $ ) $ ) 19 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the nine months ended April 30, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ $ - $ Prepaid expenses - Inventory - Deferred loan costs - Total current assets - Total assets $ $ - $ Liabilities: Accrued expenses $ $ $ Senior secured convertible note payable - Total current liabilities Derivative liability - Total liabilities Stockholders' deficit: Common stock - 103,970 Stock subscription payable ) Additional paid in capital Retained earnings from discontinued operations - Accumulated deficit ) ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ - $ 20 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenues $ $ - $ Cost of goods sold - Gross Profit - Operating expenses General, administrative and other - Marketing - Product development - Compensation Total Operating Expenses Other income (expense) Interest expense and finance costs ) - ) Change in derivative liability ) - ) Loss from continuing operations ) ) ) Discontinued operations, net - - - Net loss $ ) $ ) $ ) Net loss per common share $ ) $ ) $ ) 21 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the six months ended April 30, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ $ - $ Prepaid expenses - Inventory - Deferred loan costs - Total current assets - Total assets $ $ - $ Liabilities: Accrued expenses $ $ $ Senior secured convertible note payable - Total current liabilities Total liabilities Stockholders' deficit: Common stock 97,560 - 94,150 Stock subscription payable ) Additional paid in capital Retained earnings from discontinued operations - Accumulated deficit ) ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ - $ Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ - $ - $ - Operating expenses General, administrative and other - Marketing - Product development - Compensation - Total Operating Expenses - Other income (expense) Interest expense and finance costs ) ) Loss from continuing operations ) - ) Discontinued operations, net - - - Net loss $ ) $ - $ ) Net loss per common share $ ) $ ) $ ) 22 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the three months ended October 31, 2012: Previously Reported Adjustments Current Restatement Assets Current assets: Cash $ $ - $ Total current assets - Total assets $ $ - $ Liabilities: Accrued expenses $ $ $ Total current liabilities Liability for Issuable Common Stock ) - Total liabilities ) Stockholders' deficit: Common stock 94,150 - 94,150 Additional paid in capital ) Stock subscription payable - Retained earnings from discontinued operations - Accumulated deficit ) - ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ - $ Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ - $ - $ - Operating expenses General, administrative and other - Marketing - Product development - Compensation - Total Operating Expenses - Loss from continuing operations ) - ) Discontinued operations, net - - - Net loss $ ) $ - $ ) Net loss per common share $ ) $ ) $ ) 23 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the year ended July 31, 2012: Previously Reported Adjustments Current Restatement Assets Assets $ - $ - $ - Total assets $ - $ - $ - Liabilities: Accrued expenses $ $ $ Total current liabilities Liability for Issuable Common Stock ) - Total liabilities ) Stockholders' deficit: Common stock 94,150 - 94,150 Additional paid in capital ) Retained earnings from discontinued operations Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) Total liabilities and stockholders' deficit $ - $ - $ - Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ - $ - $ - Operating expenses General, administrative and other Marketing - Product development - Compensation - Total Operating Expenses Loss from continuing operations ) ) Discontinued operations, net ) - ) Net loss $ ) $ $ ) Net loss per common share $ ) $ ) $ ) 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain matters discussed herein are forward-looking statements. Such forward-looking statements contained in this Form 10-Qinvolve risks and uncertainties, including statements as to: ● our future operating results; ● our business prospects; ● any contractual arrangements and relationships with third parties; ● the dependence of our future success on the general economy; ● any possible financings; and ● the adequacy of our cash resources and working capital. These forward-looking statements can generally be identified as such because the context of the statement will include words such as we “believe," “anticipate,” “expect,” “estimate” or words of similar meaning. Similarly, statements that describe our future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which are described in close proximity to such statements and which could cause actual results to differ materially from those anticipated as of the date of filing of this Form 10-Q. Shareholders, potential investors and other readers are urged to consider these factors in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included herein are only made as of the date of filing of this Form 10-Q, and we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. Recent Developments Our independent registered auditors included an explanatory paragraph in their opinion on our financial statements as of and for the fiscal year ended July 31, 2013 that states that our lack of resources cause substantial doubt about our ability to continue as a going concern. Operations We were founded as an unincorporated DBA in February 1997 and were incorporated as a C corporation under the laws of the State of Nevada on October 11, 2010. The incorporation effort included the Company issuing 10,000,000 shares of common stock to Patricia G. Skarpa, who founded and managed the business which had been operating continuously as a DBA since February 1997, and 300,000 shares to Hallie Beth Skarpa, our other director, for services rendered. These services involving the incorporation planning were valued at $10,300. Hallie Beth Skarpa is the daughter of Patricia G. Skarpa. The day-to-day operations of the Company did not change as a result of the change in legal structure. On January 10, 2012, the Company incorporated a wholly-owned subsidiary, TO Sports Innovation, Inc. (“TO”), in Nevada. TO was inactive until March 15, 2012. Its name was changed to Dethrone Beverage, Inc. (“DB”). In April 2012, DB entered into an exclusive license agreement with Dethrone Royalty, Inc. giving DB the right to use the Dethrone trademark worldwide in connection with the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the trade name, Dethrone Beverages. The License Agreement with Dethrone Royalty, Inc. is for five years and requires payments as follows: Year Royalty 1 12% of Gross Profit 2 $50,000 plus 8% of Gross Profit 3 $100,000 or 6% of Gross profit, whichever is higher 4 $150,000 or 6% of Gross profit, whichever is higher 5 $200,000 or 6% of Gross profit, whichever is higher 25 The License Agreement with Dethrone Royalty, Inc. specifies minimum levels of sales which, if not attained by DB, gives Dethrone Royalty, Inc. the right to terminate the License Agreement. These minimums are as follows: Year Minimum Sales 1 $ -0- 2 $ 3 $ 4 $ 5 $ The License Agreement with Dethrone Royalty, Inc. also requires the Company to maintain various liability insurance coverage. The Company’s officers have formulas that will be used for the initial products that are planned. They have undertaken efforts to raise the financing necessary to manufacture the initial products using outside contractors and implement marketing programs. The initial expenditures are being used for: ● Production of bottles, labels and caps, ● Purchase of inventory needed for beverage content, ● Marketing materials, ● Travel and business expenses, and ● Shipping costs of our first orders. We began distributing our product in the first calendar quarter of 2013. Initially, we shipped two flavors of one product and will distribute in California to convenience stores, gas stations, grocery stores and gyms. We ship product to distributors with net 30 day terms. Three months ended April 30, 2014 and 2013 The Company began shipping products to distributors in February 2013. There were no product shipments during the quarter ending April 30, 2014. Sales were $53,283 during the quarter ending April 30, 2013.The decrease of $53,283 was due to the termination of our licensing agreement which precluded us from selling product with the licensor’s name. Cost of goods sold during the three months ended April 30, 2014 were $31,149, compared to $$35,499 in the quarter ending April 30, 2013, resulting in a gross profit of $(31,149).The decrease in cost of goods sold of $4,350 was due to reduced product shipments.Cost of goods sold during the three months ended April 30, 2014 is the result of an inventory write-down due to the expiration of the items in inventory.On March 31, 2014, the Company wrote off the entire book value of inventory on hand, $31,149. General and administrative expenses decreased by $34,126, from $331,129 during the three months ended April 30, 2013 to $297,003 during the three months ended April 30, 2014. The decrease was due to lower royalty and trademark expenses. Marketing expense decreased by $919,129, from $927,249 during the three months ended April 30, 2013 to $8,120 during the three months ended April 30, 2014. The decrease was due to lower share based promotional costs. Compensation decreased by $285,373, from $324,777 during the three months ended April 30, 2013 to $39,404 during the three months ended April 30, 2014. The decrease was due to an increase of $18,343 in cash compensation and a decrease in share based compensation issued in connection with professional athlete endorsement contracts of $303,716. Other (income) expense increased $299,305 from $141,734 during the three months ended April 30, 2013 to ($87,571) during the three months ended April 30, 2014, as a result of the change in derivative liability of $(236,635) and an increase of $7,330 in interest expense due to increased levels of debt. Net loss for the three months ended April 30, 2014, was $288,106 compared to a net loss of $1,722,380 during the three months ended April 30, 2014, an increase of $1,434,275.The change is primarily due to the change in derivative liability, lower shared compensation and share based promotional costs and lower spending during the quarter ended April 30, 2014. 26 Nine months ended April 30, 2014 and 2013 The Company began shipping products to distributors in February 2013. Shipments were insignificant during the nine months ending April 30, 2014 and generated sales of $1,481. Sales during the nine months ending April 30, 2013 were $53,283.The decrease of $51,802 was due to the termination of our licensing agreement which precluded us from selling product with the licensor’s name. Cost of goods sold during the nine months ended April 30, 2014 were $35,512, which exceeded of sales by $34,031, resulting in a gross loss of $(34,031). This was due to the write off of $31,149 of inventory on March 31, 2014 due to the expiration of the product, representing 100% of inventory on hand at that time.Cost of goods sold during the nine months ended April 30, 2013 was $35,499. General and administrative expenses decreased by $25,668, from $368,094 during the nine months ended April 30, 2013 to $393,762 during the nine months ended April 30, 2014. The decrease $25,668 was due to lower royalty and trademark expenses. Marketing expense decreased by $947,868, from $970,379 during the nine months ended April 30, 2013 to $22,511 during the nine months ended April 30, 2014. The decrease was due to lower share based promotional costs. Compensation increased by $727,618, from $351,778 during the nine months ended April 30, 2013 to $879,396 during the nine months ended April 30, 2014. The increase was due to an increase of $52,043 in cash compensation and an increase in share based compensation issued in connection with professional athlete endorsement contracts of $675,575. Other (income) expense increased $689,945 from $141,735 during the nine months ended April 30, 2013 to $831,679 during the nine months ended April 30, 2014, as a result of the change in derivative liability of $420,285 and an increase of $369,660 in interest expense due to increased levels of debt, discount amortization and deferred financing cost amortization. Net loss for the nine months ended April 30, 2014, was $(2,361,379) compared to a net loss of $(1,851,220) during the nine months ended April 30, 2014, an increase of $510,159.The change is primarily due to the change in derivative liability, increased stock based compensation, and increased interest expense and related amortization during the nine months ended April 30, 2014. Liquidity The Company has financed its operations through the private placement of debt and its common stock. We will continue to seek financing as necessary but cannot give any assurances that we will be successful in doing so. We are a public company and, as such, have incurred and will continue to incur additional significant expenses for legal, accounting and related services. Once we become a public entity, subject to the reporting requirements of the Exchange Act of '34, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses including annual reports and proxy statements, if required. Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Critical Accounting Policies The preparation of financial statements and related notes requires us to make judgments, estimates, and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonably likely to occur periodically, could materially impact the financial statements. Financial Reporting Release No.60 requires all companies to include a discussion of critical accounting policies or methods used in the preparation of financial statements. There are no critical policies or decisions that rely on judgments that are based on assumptions about matters that are highly uncertain at the time the estimate is made. The financial statements include a summary of the significant accounting policies and methods used in the preparation of our financial statements. 27 Seasonality We do not yet have a basis to determine whether our business will be seasonal. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements as defined in Item303(a)(4)(ii) of RegulationS-K, obligations under any guarantee contracts or contingent obligations. We also have no other commitments, other than the costs of being a public company that will increase our operating costs or cash requirements in the future Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Pursuant to Item 305(e) of Regulation S-K (§ 229.305(e)), the Company is not required to provide the information required by this Item as it is a “smaller reporting company,” as defined by Rule 229.10(f)(1). Item 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Our management is responsible for establishing and maintaining adequate internal control of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as of the end of period covered by this Quarterly Report on Form 10-Q. Disclosure controls and procedures means that the material information required to be included in our Securities and Exchange Commission reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms relating to our company. The Company's internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our disclosure controls and procedures includes those policies and procedures that: · Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and · that our receipts and expenditures are being made only in accordance with authorizations of the Company's management and directors; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. As of April 30, 2014, our management conducted an assessment of the effectiveness of the Company's internal control over financial reporting. In making this assessment, management followed an approach based on the framework set forth in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (known as “COSO”). Based on this assessment, management determined that the Company's internal control over financial reporting was not effective to ensure that material information relating to the Company is recorded, processed, summarized, and reported in a timely manner. In forming this conclusion this officer considered the fact that we were unable to timely file our Form 10K for the year ended July 31, 2013 as well as our From 10Q for the quarter ended April 30, 2014. As such we had inherent weakness in our ability to timely file our financial reports with the SEC.The Company has retained an accountant with experience preparing SEC forms in a timely and accurate fashion.He has implemented controls to insure the accuracy and completeness of our financial accounting system. We have made significant attempts to correct this issue including entering into an agreement to outsource our accounting and financial reporting functions. Management believes this arrangement will ensure the timely filing of future financial reports. This quarterly report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this quarterly report. Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting (as such term is defined in Rule13a-15(f)and 15d-15(f)under the Exchange Act) during the quarter ended April 30, 2014that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings A civil action that was filed against the Company in United States District Court for the Northern District of California on December 20, 2013 by Dethrone Royalty, Inc. (the “Plaintiff”) entitled:Dethrone Royalty, Inc. v. Dethrone Royalty Holdings, Inc., Dethrone Beverages, Inc., TO Sports Innovations, Inc., High Performance Beverage Company, Toby McBride and Does 1-10 , 13 CV 5912 (N.D. Cal. 2013). The Plaintiff, in its Complaint, alleged that the Company breached its licensing agreement with Plaintiff and infringed on Plaintiff’s trademarks. In this vein, Plaintiff has made claims for Breach of Contract, Breach of the Implied Covenant of Good Faith and Fair Dealing, Trademark Infringement under 15 U.S.C. § 1125(a), and Unfair Competition at common law and under the California Business & Professions Code § 17200. Plaintiff claims $475,000, treble damages, interest, costs, attorneys’ fees, as well as various forms of injunctive relief arising from these claims. On May 8, 2014, the Company and the Plaintiff, entered into a mutual settlement and release agreement (the Settlement Agreement), which called for the Company to pay the Plaintiff a total of $55,000 in three installments, the first of which is in the amount of $5,000 and was paid upon execution of the Settlement Agreement, $10,000 45 days after execution and $40,000 90 days after execution. Item 1A.Risk Factors The Company, as a smaller reporting company, is not required to provide the information required by this item. 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds In February 2014, the Company issued 1,000,000 shares of its $0.001 par value common stock to a consultant for services rendered. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. In March 2014, the Company issued 5,000,000 shares its $0.001 par value common stock to two consultants for services rendered. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On February 14, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold an Original Issue Discount Convertible Promissory Note in the principal amount of $75,000, dated February 11, 2014 (the “Note”) for cash consideration of $50,000. The Note matures on August 11, 2014 (“Maturity Date”) and all overdue principal will entail a late fee at the rate of 22% per annum. The Company may prepay the Note for $75,000 at any time prior to May 11, 2014.The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On April 1, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold an Original Issue Discount Convertible Promissory Note in the principal amount of $75,000, dated March 25, 2014(the “Note”) for cash consideration of $50,000. The Note matures on September 25, 2014, 2014 (“Maturity Date”) and all overdue principal will entail a late fee at the rate of 22% per annum. The Company may prepay the Note for $75,000 at any time prior to June 25, 2014. The Note may be converted into common stock of the Company at any time after the Maturity Date at a fixed price of $0.0001 per share. However, if the stock price of the Company loses the bid,loses DTC eligibility, or gets “chilled for deposit” at any time before the Maturity Date, the conversion price shall be $0.00001 per share. The Note shall not be converted to the extent that such conversion would result in beneficial ownership by the holder and its affiliates to own more than 4.99% of the issued and outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. The foregoing descriptions of the Note referred to above do not purport to be complete and are qualified in its entirety by reference to the Note, a copy of which are attached to this Current Report on Form 8-K and incorporated into this Item by reference. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. In April 2014, the Company converted $33,265 in notes payable in exchange for 22,300,000 the Company’s common stock in accordance with the note agreements. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. In May 2014, the Company converted $88,805 in notes payable in exchange for 91,791,735 the Company’s common stock in accordance with the note agreements. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. In June 2014, the Company converted $6,350 in notes payable in exchange for 12,700,000 the Company’s common stock in accordance with the note agreement. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On October 10, 2013, High Performance Beverage Co. (the “Company”), entered into a securities purchase agreement (the “SPA”) with an investor (“Investor”), pursuant to which the Investor purchased a master promissory note (the “Master Note”) with a principal balance of $48,000 for a purchase price of $40,000 at an original issuance discount of $4,000.The Company also agreed to pay $4,000 worth of legal, accounting and due diligence costs to the Investor. Pursuant to the Master Note, the Investor has the right, solely in the Investor’s discretion, to subsequently purchase up to eight (8) additional promissory notes (each, an “Additional Note”, the Master Note and each Additional Note collectively, the “Notes”), at any time from the date of issuance of the Master Note until October 10, 2014.Each Additional Note shall have a principal balance of $22,000 and shall have a purchase price of $20,000, at an original issue discount of $2,000.On May 7, 2014, the Company sold an Additional Note at a purchase price of $20,000.On June 5, 2014, the Company sold an Additional Note at a purchase price of $20,000. 30 On June 3, 2014, the Company sold an Convertible Promissory Note in the principal amount of $10,000, dated June 3, 2014 (the “Note”) for cash consideration of $10,000. The Note bears interest at 8% per annum and matures on June 2, 2015 (“Maturity Date”). The Note is convertible at the greater of 50% of the lowest trading price of the Company’s common stock during the five trading days prior to conversion or $0.0001 per share. On June 4, 2014, the Company entered into agreement to sell $11,600 in future accounts receivable (the Purchased Amount) for a purchase price of $8,000.The Company received proceeds of $6,900, after deducting transaction fees.The Company is repaying the Purchased Amount at the rate of $97 per day. On June 6, 2014, the Company sold a Convertible Promissory Note in the principal amount of $60,000, dated June 6, 2014 (the “Note”) for cash consideration of $60,000. The Note bears interest at 8% per annum and matures on June 5, 2015 (“Maturity Date”).The Note is convertible at the lesser of $0.008 or 60% of the lowest trading price of the Company’s common stock during the five trading days prior to conversion.The Company received $59,400 after deducting fees. Item 3. Defaults Upon Senior Securities As previously reported by High Performance Beverages Company (the “Company”) on Form 8-K filed by the Company with the Securities and Exchange Commission, onAugust 29, 2013, the Company on August 26, 2013, sold an 8% Convertible Note in the principal Amount of $42,500 (the “August 2013 Note”). As previously reported by the Company on Form 8-K filed by the Company with the Securities and Exchange Commission on October 4, 2013, the Company, on October 1, 2013, sold an 8% Convertible Note in the Principal amount of $32,500 (the “October Note” and together with the August 2013 Note, the “Notes”).As reported by the Company in a Current Report on Form 8-K which was filed with the Securities and Exchange Commission on March 28, 2014, on March 24, 2014, the Company received correspondence stating that the Notes provide that the Company shall be in default if it fails to comply with the reporting requirements of theExchange Act of 1934, as amended and that based upon the foregoing the Company was now in default under the Notes.As a result of the asserted default, demand was made for immediate payment as provided in the Notes in the amount of $113,625 (representing 150% of the remaining outstanding principal balances) together with default interest as provided in the Notes (the “Default Amount”). Additionally, the Holder of the Note, may exercise any other remedy it has under the Note, including that should the Default Amount not be paid within five business days of the March 24, 2014, the Holder of the Note shall in its sole discretion convert the Default Amount into equity as provided for in the Notes. As previously reported with the Securities and Exchange Commission, on March 12, 2014, on March 6, 2014, the Company sold a 10% Convertible Redeemable Note in the principal amount of $22,000 (the “March 2014 Note”) pursuant to a Securities Purchase Agreement.As reported by the Company in a Current Report on Form 8-K which was filed with the Securities and Exchange Commission on March 28, 2014, pursuant to the March 2014 Note, an event of default occurs if the Company defaults under any other note or similar debt instrument. As a result of the of the event of default of the Notes,interest shall accrue at a default interest rate of 16% per annum or, if such rate is usurious or not permitted by current law, then at the highest rate of interest permitted by law. Item 4. Mine Safety Disclosures None Item 5. Other Information None Item 6. Exhibits and Reports of Form8-K (a)Exhibits Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to the Registration Statement on Form S-1 filed with the SEC on November 5, 2010) Bylaws of the Company (Incorporated by reference to Exhibit 3.2 to the Registration Statement on Form S-1 filed with the SEC on November 5, 2010) Restated Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed with the SEC on November 14, 2013) Form of Amended and Restated Senior Secured Convertible Promissory Note (Incorporated by reference to Exhibit 10.1 to the Quarterly Report on Form 10-Q filed with the SEC on June 25, 2013) 8% Convertible Note (Incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K filed with the SEC on August 29, 2013) 8% Convertible Note (Incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K filed with the SEC on October 4, 2013) Original Issue Discount Convertible Note, dated January 8, 2014 (incorporated by reference to the Current Report on Form 8-K Field with the Securities and Exchange Commission on January 27, 2014) License Agreement (Incorporated by reference to Exhibit 10.4 to the Current Report on Form 8-K filed with the SEC on March 20, 2012) Spinoff Agreement (Incorporated by reference to Exhibit 10.5 to the Current Report on Form 8-K filed with the SEC on March 27, 2012) Securities Purchase Agreement (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed with the SEC on August 29, 2013) Securities Purchase Agreement (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed with the SEC on October 4, 2013) License Agreement by and between Throwdown Industries Holdings, LLC and Dethrone Royalty Holding, Inc. dated October 10, 2013 (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed with the SEC on October 15, 2013) Form Lock-Up Agreement (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed with the SEC on October 15, 2013) Code of Ethics (Incorporated by reference to Exhibit 14.1 to the Registration Statement on Form S-1 filed with the SEC on November 5, 2010) Certifications pursuant to Section 302 of Sarbanes Oxley Act of 2002 Certifications pursuant to Section 906 of Sarbanes Oxley Act of 2002 31 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGH PERFORMANCEBEVERAGE COMPANY (Registrant) /s/ Toby McBride Toby McBride Title: President and Chief FinancialOfficer June 23, 2014 32
